          Case 18-14251-mkn                     Doc 35-1           Entered 11/19/18 17:04:43             Page 1 of 1
00        . 1 /1




                                         **    § 362 INFORMATION SHEET * *
 CARNELL PERRY                                                     18-14251-mkn                         JRB-1
DEBTOR                                                                                                MOTION #:
 Carvana, LLC                                                      CHAPTER: 13
MOVANT
               Certification of Attempt to Resolve the Matter Without Court Action:
Moving counsel hereby certifies that pursuant to the requirements of LR 4001(a)(2), an attempt has
been made to resolve the matter without court action, but movant has been unable to do so.
Date: 11/19/2018                              Signature: /s/ Jennifer R. Bergh
                                                              Attorney for Movant

PROPERTY INVOLVED IN THIS MOTION: 2016 Mazda 6
NOTICE SERVED ON: Debtor(s)          ; Debtor's counsel                                               ; Trustee        ;
DATE OF SERVICE: 11/19/2018
     MOVING PARTY'S CONTENTIONS:                                                      DEBTOR'S CONTENTIONS:
The EXTENT and PRIORITY of LIENS:                                               The EXTENT and PRIORITY of LIENS:

1st                                                                             1st
2nd                                                                             2nd
3rd                                                                             3rd
4th                                                                             4th
Other: Carvana LLC                                                              Other:
Total Encumbrances: 15,705.38                                                   Total Encumbrances:

APPRAISAL of OPINION as to VALUE:                                               APPRAISAL of OPINION as to VALUE:
  Average Trade-In value is $13,625.00 per
  NADA Guide attached to the Declaration.



        TERMS of MOVANT'S CONTRACT                                                   DEBTOR'S OFFER of "ADEQUATE
             with the DEBTOR(S)::                                                      PROTECTION"for MOVANT :


Amount of Note: 31,914.07                                                       .
Interest Rate: 25.45%                                                           .
Duration: 72 months                                                             .
                      71 monthly payments in the amount of $383.00, one final
Payment per Month: payment due in the amount of $221.07.                        .
Date of Default: 02/15/2018                                                     .
Amount in Arrears: $3,472.00                                                    .
Date of Notice of Default:                                                      .
SPECIAL CIRCUMSTANCES:                                                          SPECIAL CIRCUMSTANCES:
   Debtor has not made a single payment due. Debtor had
   one prior petition pending and did not tender a post-
   petition payment to Creditor.
SUBMITTED BY:                                                                   SUBMITTED BY:
                                                                                SIGNATURE:
